Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive component” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite a drive component which invokes 112(f) because the term "component" is a substitute for --means-- and "drive" is the associated function with no structure recited.  The specification fails to describe the corresponding structure to perform the function, consequently the claims lack written description.
Regarding claims 2-10 and 12-15, their dependence on indefinite claims 1 and 11 render the claims themselves lack written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite a drive component which invokes 112(f) because the term "component" is a substitute for --means-- and "drive" is the associated function with no structure recited.  The specification fails to describe the corresponding structure to perform the function, consequently the claims are indefinite.
Regarding claims 2-10 and 12-15, their dependence on indefinite claims 1 and 11 render the claims themselves indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11, as far as they are described and definite, and claim 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldt et al. (8,826,760).  Feldt et al. discloses (claims 1, 11, and 16) a transmission system for a work vehicle and a controller-implemented method for operating thereof with a transmission assembly having an input shaft 14,16, an output shaft 20, and a plurality of clutches 32,34 operable to transmit power from the input shaft 14,16 to the output shaft 20 at a plurality of gear ratios 1st -6th, a traction motor (engine/motor 118, col. 2, lines 55-60) to drive the input shaft 14,16 and propel the work vehicle, a controller (ECU not shown, col. 5, lines 6-11), including a processor and memory architecture, that controls operation of the transmission assembly and the traction motor, a hydraulic circuit FIG. 2 configured to control actuation of the plurality of clutches 32,34 responsive to commands from the controller, a hydraulic pump 120 driven by the traction motor to draw hydraulic fluid from a sump 126 and circulate the hydraulic fluid through the hydraulic circuit, an accumulator 132 connected to the hydraulic pump 120 via a high-pressure fluid path and configured to hold hydraulic fluid therein under pressure to provide for actuation of the plurality of clutches, and an unloading valve 156 positioned in a secondary fluid path 148 running from an outlet of the hydraulic pump 120 to the sump 126 (thru cooling circuit 116), wherein the unloading valve 156 is operable in a closed state to cause a flow of hydraulic fluid from the hydraulic pump 120 to be directed to the high-pressure fluid path 138 and is operable in an open state to cause a flow of hydraulic fluid from the hydraulic pump 120 to be directed to the sump.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing hydraulic controls of transmissions of work vehicles.

Allowable Subject Matter
Claims 2-10, 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The improvement comprises (claims 2, 12, and 17) the controller determining or identifying a state of charge of the accumulator, and selectively operating the unloading valve based on the state of charge of the accumulator.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
August 27, 2022